DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
For example, paragraph [0007] of the Applicant’s published specification contains hyperlinks to game design platforms.  Appropriate correction is required.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  the last two limitations of claims 1 and 11 state, “game-candidate”.  However, previous limitations state, “game candidate”.  For clarity and uniformity throughout the claims please amend all instances to either “game-candidate” or “game candidate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shoham et al. (US 2012/0021829 A1) (henceforth, “Shoham”).
Regarding claims 1 and 11, Shoham teaches a system and method for generation of online interactive material usable b one or more clients, comprising:
utilizing a processor (e.g., processor 1602 in Fig. 16)
obtaining a game candidate assigned with one or more game attributes, the game candidate comprises game material comprising one or more objects placed on one or more slides of a slide- system, wherein at least some of the one or more objects are associated with at least one attribute and/or with at least one resource (e.g., images, wherein said images are game material comprising objects in a slide show having an attribute (i.e., user name or information) in Para. 30 );
curating the game-candidate if a predetermined set of rules is fulfilled (e.g., game module operations in Para. 39-54); and
converting the game-candidate to a compiled online game, while maintaining the objects, attributes and/or resources thereof (e.g., game module operations in Para. 39-54).
Regarding claims 2 and 12, Shoham teaches the step of improving at least one game feature (Para. 65).
Regarding claims 3 and 13, Shoham teaches applying at least one metric to measure a distance between an actual client’s response to the game or to the one or more objects and a desired response (response in Para. 44-45).
Regarding claims 4 and 14, Shoham teaches the desired response relates to the object’ s/objects’ location, order, speech input, text input or any combination thereof (Para. 44-45).
Regarding claims 5 and 15, Shoham teaches the one or more objects comprise an image, graphic object, symbol, picture, text or any combination thereof (Para. 50).
Regarding claims 6 and 16, Shoham teaches the one or more game attributes comprise game name, instructions, age relevance, tag or any combination thereof (e.g., game module operations in Para. 39-54).
Regarding claims 7 and 17, Shoham teaches the at least one attribute associated with the one or more objects comprises an order of an object, movability of an object, flip-ability of an object, desired result of using this object, randomizing selection of an object from a group of objects, resources of an object or any combination thereof (e.g., game module operations in Para. 39-54).
Regarding claims 8 and 18, Shoham teaches the slide-system is a shared slide system facilitating designing games collaboratively (e.g., game module operations in Para. 39-54).
Regarding claims 9 and 19, Shoham teaches producing an online catalog of the games (e.g., game history in Para. 21 and ongoing games in Para. 26).
Regarding claims 10 and 20, Shoham teaches the games are categorized and searchable by their category (e.g., ongoing games with game type in Para. 26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715